                      1     GENTILE CRISTALLI
                            MILLER ARMENI SAVARESE
                      2     PAOLA M. ARMENI
                            Nevada Bar No. 8357
                      3     Email: parmeni@gcmaslaw.com
                            410 South Rampart Boulevard, Suite 420
                      4     Las Vegas, Nevada 89145
                            Tel: (702) 880-0000
                      5     Fax: (702) 778-9709
                            Attorney for Defendant, MARC DIMAGIBA
                      6

                      7                                  UNITED STATES DISTRICT COURT
                      8                                          DISTRICT OF NEVADA
                      9
                            UNITED STATES OF AMERICA,                            CASE NO. 2:18-cr-00105-JCM-NJK
                    10
                                                            Plaintiff,
                    11
                            vs.
                    12
                            MARC DIMAGIBA,
                    13
                                                            Defendant.
                    14

                    15            STIPULATION AND ORDER TO CONTINUE SENTENCING (FIRST REQUEST)
                    16               IT IS HEREBY STIPULATED by and between Marc DiMagiba (“Mr. Dimagiba”),
                    17      Defendant, by and through his counsel, Paola M. Armeni, Esq., of the law firm of Gentile
                    18      Cristalli Miller Armeni Savarese and the Plaintiff, United States of America, by and through
                    19      Nicholas A. Trutanich, United States Attorney, and, Allison Reese, Assistant United States
                    20      Attorney, that the sentencing hearing currently scheduled for September 9, 2019, at 10:00 a.m.,
                    21      be vacated. The Parties respectfully request the hearing be continued to September 18, 2019, at
                    22      10:00 a.m.
                    23               This Stipulation is entered into for the following reasons:
                    24            1. Sentencing in this matter is currently scheduled for September 9, 2019, at 10:00 a.m.
                    25            2. Ms. Armeni will be out of the jurisdiction on September 9 and 10th for a State Bar of
                    26      Nevada Board of Governors’ Meeting.
                    27

                    28
    Gentile Cristalli
Miller Armeni Savarese                                                      1 of 1
    Attorneys At Law
410 S. Rampart Blvd. #420
Las Vegas, Nevada 89145
     (702) 880-0000
                      1        3. Ms. Armeni needs a short continuance of the current sentencing hearing so she can be
                      2     present at the sentencing hearing on behalf of Mr. Dimagiba.
                      3        4. Mr. DiMagiba has appeared in this case and is in custody and, along with the
                      4     government, agrees to this short continuance.
                      5        5. The additional time requested herein is not sought for purposes of delay and the denial of
                      6     this request for a continuance could result in a miscarriage of justice.
                      7        6. Federal Rule of Criminal Procedure 32(b)(2) permits this Court to continue a sentencing
                      8     hearing for good cause. Good cause exists in this case.
                      9        7. For all the above-stated reasons, the ends of justice would be best served by a short
                    10      continuance of the sentencing hearing.
                    11         8. This is the first request for a continuance of the sentencing hearing.
                    12      NICHOLAS A. TRUTANICH                               GENTILE CRISTALLI
                            UNITED STATES ATTORNEY                              MILLER ARMENI SAVARESE
                    13      DISTRICT OF NEVADA
                    14
                            DATED this 10th day of June, 2019.                  DATED this 10th day of June, 2019
                    15
                            /s/ Allison Reese_______                            /s/ Paola M. Armeni
                    16      ALLISON REESE                                       PAOLA M. ARMENI
                            Assistant United States Attorney                    Attorney for Defendant,
                    17      Attorneys for Plaintiff,                            MARC DIMAGIBA
                            UNITED STATES OF AMERICA
                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
    Gentile Cristalli
Miller Armeni Savarese                                                      2 of 2
    Attorneys At Law
410 S. Rampart Blvd. #420
Las Vegas, Nevada 89145
     (702) 880-0000
                      1                                  UNITED STATES DISTRICT COURT
                      2                                          DISTRICT OF NEVADA
                      3     UNITED STATES OF AMERICA,                            CASE NO. 2:18-cr-00105-JCM-NJK
                      4                                     Plaintiff,
                      5     vs.
                      6     MARC DIMAGIBA,
                      7                                     Defendant.
                      8                    FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
                      9               Based on the pending Stipulation of counsel, and good cause appearing therefore, the
                    10      Court hereby finds that:
                    11                                          CONCLUSIONS OF LAW
                    12            Based on the fact that counsel has agreed to a continuance, the Court hereby concludes that:
                    13            1. Sentencing in this matter is currently scheduled for September 9, 2019, at 10:00 a.m.
                    14            2. Ms. Armeni will be out of the jurisdiction on September 9 and 10th for a State Bar of
                    15      Nevada Board of Governors’ Meeting.
                    16            3. Ms. Armeni needs a short continuance of the current sentencing hearing so she can be
                    17      present at the sentencing hearing on behalf of Mr. Dimagiba.
                    18            4. Mr. DiMagiba has appeared in this case and is in custody and, along with the
                    19      government, agrees to this short continuance.
                    20            5. The additional time requested herein is not sought for purposes of delay and the denial of
                    21      this request for a continuance could result in a miscarriage of justice.
                    22            6. Federal Rule of Criminal Procedure 32(b)(2) permits this Court to continue a sentencing
                    23      hearing for good cause. Good cause exists in this case.
                    24      …
                    25      …
                    26      …
                    27      …
                    28
    Gentile Cristalli
Miller Armeni Savarese                                                      3 of 3
    Attorneys At Law
410 S. Rampart Blvd. #420
Las Vegas, Nevada 89145
     (702) 880-0000
                      1        7. For all the above-stated reasons, the ends of justice would be best served by a short
                      2     continuance of the sentencing hearing.
                      3        8. This is the first request for a continuance of the sentencing hearing.
                      4                                                 ORDER
                      5            IT IS HEREBY ORDERED that the sentencing hearing in this matter scheduled for
                      6     September 9, 2019, at the hour of 10:00 a.m. is hereby vacated and continued to the 18th day of
                      7     September 2019, at the hour of 10:00 a.m., in Courtroom 6A.
                      8                  June_____
                                   DATED this  12, 2019.
                                                    day of June, 2019.
                      9
                                                              ________________________________________________
                    10                                         JAMES C. MAHAN
                                                               UNITED STATES DISTRICT COURT JUDGE
                    11                                         CASE NO.: 2:18-cr-00105-JCM-NJK
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
    Gentile Cristalli
Miller Armeni Savarese                                                    4 of 4
    Attorneys At Law
410 S. Rampart Blvd. #420
Las Vegas, Nevada 89145
     (702) 880-0000
